Citation Nr: 0910146	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
residuals of left index finger dislocation.

2.	Entitlement to service connection for chronic chest pain 
with abnormal EKG (also claimed as cardiovascular heart 
complication). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to October 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This appeal was remanded by the Board in December 2005 for a 
Board hearing.  In April 2006, the Veteran testified during a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

This appeal was also remanded by the Board in June 2007 for 
additional development.  The Board notes that the Veteran's 
claim for service connection for chronic sinusitis was 
granted by the RO in July 2008, as the RO decision was a full 
grant of the benefits sought, that issue is not subject to 
this appeal.  The Board notes, however, that in a September 
2008 statement, the Veteran appears to be raising an 
effective date claim.  This issue is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the residuals of a left index finger dislocation was 
manifested by limitation of motion of the index finger with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  

3.	The competent medical evidence shows that a cardiovascular 
disability was not incurred in service, did not manifest 
within one year after service and was not related to service.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable evaluation for service 
connected residuals of a left index finger dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5229 (2008).

2.	A cardiovascular disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2004 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Veteran was also sent a letter in July 2007, pursuant to 
the Board Remand, that included the provisions as set forth 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
timing error.  Timing errors may be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a July 2008 
supplemental statement of the case.  Regarding the Dingess 
provisions with respect to the increased evaluation claim, 
the Board finds no prejudice to the Veteran.  As the Board 
concludes herein that a compensable rating is not warranted 
at any point during the appeal period, the question of an 
effective date is rendered moot.  Additionally, the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the claim for service connection, although the 
timing of the Dingess notice was after the initial 
adjudication, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With respect to the Veteran's claim for an increased initial 
rating for his left finger disability, the Board has 
considered the holding by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the Veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in November 2004 and April 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Left Index Finger

The Veteran asserts that his service connected left index 
finger disability should be greater than 0 percent disabling.  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for his 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran's current left finger disability is evaluated as 
0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5229.  

The November 2004 VA Compensation and Pension Examination 
shows that the Veteran experienced soreness in his left index 
finger.  When the finger was sore, he had difficulty typing.  
During flare-ups, caused by over exertion or weather, he 
could not type.  The Veteran was medically retired for other 
disabilities, but worked at a pastor at his church which he 
reported required him to type.  Upon physical examination, 
the Veteran could approximate all the fingers of his left 
hand to his thumb and there was normal strength for pushing, 
pulling, and twisting.  The Veteran had normal dexterity.  He 
also had a swollen left index finger at the proximal 
interphalangeal joint and had limitation.  There was no pain 
on palpation of the joint, but he did have some mild 
decreased proximal interphalangeal joint flexion which was 
limited to about 0-20 degrees without pain.  Repetitive use 
did not cause an increase in pain, weakness, fatigue or lack 
of endurance.  The x-rays showed degenerative joint disease. 

Under Diagnostic Code 5229, where there was limitation of 
motion of the index or long finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  Based on the VA examination, the 
criteria for a 10 percent evaluation are not met.  The Board 
has considered the limitation of motion of the Veteran's 
finger as well as the effects of pain and repetition.  The 
Board finds that the symptoms of the residuals of the left 
index finger do not meet the criteria for a 10 percent 
evaluation.  

The Board has considered whether other Diagnostic Codes may 
warrant an increased evaluation, however, the medical 
evidence of record does not show ankylosis of the finger or 
interference with other digits on the left hand, therefore, 
Diagnostic Code 5225 does not apply.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2008).  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the noncompensable 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
indicated that the only limitation on his employment was 
limitation of his ability to type.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

Chest Pain

The Veteran also asserted that he had chronic chest pain 
(cardiovascular disability) that should be service connected.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease such as 
cardiovascular-renal disease manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board notes that there is evidence showing a 
cardiovascular disability as well as evidence showing that 
the Veteran's cardiomyopathy resolved.  The medical evidence 
of record shows that the Veteran had a history of treatment 
for ischemic cardiomyopathy.  He had a past diagnosis of non-
critical coronary artery disease, left ventricular 
dysfunction due to hypertension inducted cardiomyopathy.  
However, the most recent VA examination in April 2008 shows 
that the Veteran had findings consistent with hypertensive 
heart disease; but the cardiologist found the Veteran's 
cardiomyopathy was reversed.  The cardiologist found that an 
echocardiogram from April 2008 revealed normal ejection 
fraction.  

Nevertheless, the medical evidence of record also did not 
show that any cardiovascular disability, past or present, was 
related to service.  In November 2004, the Veteran had a VA 
Compensation and Pension Examination.  The examiner noted the 
Veteran's history of chest pain and congestive heart failure.  
He also noted the Veteran's symptoms in service and his 
treatment after service.  The examiner considered the x-ray 
and various EKGs in service.  There were some abnormal 
findings in the EKGs, but the last EKG in service was normal.  
Therefore, the examiner concluded that there was no evidence 
of a heart problem in service.  The examiner also noted that 
the Veteran had hypertensive cardiomyopathy which had been 
recently diagnosed.  There was no evidence of hypertension in 
service.  The examiner concluded that the Veteran had 
hypertensive cardiomyopathy.  The examiner opined that there 
was no evidence of hypertension in service which led to his 
cardiomyopathy.  Therefore, the examiner concluded that the 
hypertensive cardiomyopathy was not caused by or a result of 
his service.  

The medical evidence of record from private physicians did 
not provide an opinion regarding the etiology of the 
Veteran's cardiovascular disability.  In April 2008, the VA 
cardiologist found that the possibility that the Veteran's 
past cardiomyopathy could have been reverted by current 
medication and the cause, either by hypertension or other 
conditions (viral or toxic) could not be excluded.  The 
examiner also could not establish that the Veteran had 
cardiomyopathy in the past.  The cardiologist concluded that 
the present data and review of the claims file made it less 
likely than not (probability less than 50 percent) that in 
the past the Veteran had cardiomyopathy, but could not 
exclude it either.  

There is no other medical evidence of record showing that a 
past or present cardiovascular disability is related to 
service.  Additionally, the Board notes that there is no 
medical evidence depicting symptoms of or a diagnosis of a 
heart disability within one year after separation from 
service.  Therefore, service connection cannot be presumed.  
See 38 C.F.R. §§ 3.307, 3.309.  As the medical evidence of 
record does not show that the Veteran's heart condition is 
related to service, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his chest pain or heart 
disability and service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against this claim as the VA medical opinions do not show 
that his past or present cardiovascular disability is related 
to service.  As such, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for 
chronic chest pain also claimed as cardiovascular heart 
complication must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of left index finger dislocation is denied.

Service connection for chronic chest pain with abnormal EKG 
(also claimed as cardiovascular heart complication) is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


